Case 1:19-cv-03283-DLE Document 204 Filed 07/28/21 Page i of3

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue
New York, NY 10022

Aaron Marks, P.C. United States
To Gail Writer Directly: Facsimile:
+1 212 446 4856 +1 212 446 4800 +1 212 446 4900

aaron.marks@kirkiand.com
www. kirkiand.com

July 23, 2021 bo ad
oe fer.

VIA ECF
Honorable Denise L. Cote
United States District Court

Southern District of New York Wf A
500 Pearl Street, Room 1910

New York, New York 10007

 

Re: TransPerfect Global, Inc. v. Lionbridge Technologies, Inc., et al.,
Case No. 1:19-cv-3283-DLC
Dear Judge Cote:

Pursuant to the Stipulation and Order Re: Summary Judgment Schedule (ECF No. 192),
Defendants respecttully request authorization to file in redacted form Defendants’ Memorandum of Law
in Support of Their Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56 and Appendix thereto
(“Memorandum of Law”), Declaration of Aaron H. Marks in Support of Defendants’ Motion for
Summary Judgment (“Marks Declaration”), Rule 56.1 Statement of Undisputed Fact in Support of
Defendants’ Motion for Summary Judgment (“Rule 56.1 Statement”), Affidavit of John Fennelly in
Support of Defendants’ Motion for Summary Judgment (“Fennelly Affidavit”), Affidavit of Richard
Tobin in Support of Defendants’ Motion for Summary Judgment (“Tobin Affidavit”), and Affidavit of
Aaron Tolson in Support of Defendants’ Motion for Summary Judgment (“Tolson Affidavit’)
(collectively the “Redacted Documents”’).

The Redacted Documents contain and reflect information designated Confidential or Highly
Confidential by Plaintiff, Defendants, and/or third parties (the “Parties”’) under the Court’s June 3, 2020
Order Regarding Confidential Discovery Material (ECF No. 78) (the “Confidentiality Order’). The
harm from public disclosure outweighs any presumption of public access. GoSMILE, Inc. v, Dr.
Johnathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649 (5.D.N.Y. 2011); see also Fed. R. Civ. P.
26(c)(1)(G) (protecting “confidential research, development, or commercial information”).

39 46.

Under the Confidentiality Order, the Parties may designate as “Confidential Information” “trade
secrets, commercially sensitive business information, [and] sensitive personal or financial information.”
The Parties may designate as “Highly Confidential Information” materials which meet this criteria and
in addition its “disclosure, or further disclosure, ... would result in a clearly defined, serious and
irreparable injury to the designating party that cannot reasonably be protected by alternate means.” The
Redacted Documents reflect information designated as Confidential or Highly Confidential by the

Beijing Boston Chicago Dallas HongKong Houston London Los Angeles Munich PaloAlto Paris San Francisco Shanghai Washington, D.C.

 
Case 1:19-ev-03283-DLE Document 204 Filed 07/28/21 Page 2 of 3

KIRKLAND & ELLIS LLP

Hon. Denise L. Cote
July 23, 2021
Page 2

Parties. While there is a presumption of public access to judicial documents, Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119 (2d Cir. 2006), the public’s interest in access is outweighed when the
subject matter of the material is private, commercially sensitive information, United States v. Amodeo,
71 F.3d 1044, 1051 (2d Cir. 1995). This Court often allows such information in redacted form.
Kewazinga Corp, v. Microsoft Corp., 2021 WL 1222122, at *6 (S.D.N.Y. Mar. 31, 2021) (granting
motion to seal “confidential research and development information, marketing plans, revenue
information, pricing information, and the like”); LG Elecs. Inc. v. St. Lawrence Comme’ns., LLC, C.A.
No. 1:18-cv-11082 (DLC) (S.D.N.Y. Oct. 1, 2019) (ECF No. 129), at 1-2 (granting letter to file in
redacted form documents containing “internal financial and sales data” where such information could be
used by competitors to cause the party “substantial harm and competitive disadvantage”); Louis Vuitton
Malletier S.A, v. Sunny Merch. Corp., 97 F. Supp. 485, 511 (S.D.N.Y. 2015) (finding financial records
for private companies implicate “legitimate privacy interests” that weigh against disclosure); GoSMILE,
inc., 769 F, Supp. 2d at 649-650 (granting motion to seal “highly proprietary material concerning the
defendants’ marketing strategies, product development, costs and budgeting”); Encyclopedia Brown
Prods., Ltd. v. Home Box Off, Inc., 26 F. Supp. 2d 606, 614 (S.D.N-Y. 1998) (granting motion to seal
business information that “may provide valuable insights into a company’s current business practices”),

The Parties’ interest in keeping this information private is especially strong where, as here,
alleged trade secrets and confidential business information were the subject of the majority of discovery,
Laura Laaman & Assocs., LLC y. Davis, 2019 WL 3716512, at *2-3 (D. Conn. Aug. 7, 2019) (finding
“disclosure of these materials would cause... competitive harm that outweighs the presumption of open
access”); GoSMILE, Inc., 769 at 649-50 (finding exhibits alleged to contain trade secrets included
“proprietary material concerning the defendants’ marketing strategies, product developments, costs, and
budgeting”).

Pursuant to Your Honor’s Individual Practices, we have enclosed full, unredacted versions of the
Redacted Documents.

Concurrently with this letter: (1) Defendants are filing public versions of the following exhibits
filed on July 16 under seal: Exhibits 1-42, 47-49, 56-59, and 195; and (2) Defendants are filing
corrected versions of the following exhibits filed on July 16 under seai: Exhibits 64, 66, 68, 70, 72, 74,
76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 133, 135, 137,
139, 141, 143, 145, 147, 149, 151, 172, 174, and 182. These corrected versions are Bates-stamped copies
of the same exhibits filed previously at these exhibit numbers on July 16, and contain the same content
as the previously filed versions without highlighting. Marks Declaration {ff 65-118, 134-153, 173-176,
183-184. For the Court’s convenience, we are re-filing a complete set of the public versions of the
exhibits to the Marks Declaration along with these corrections.

We thank the Court for its consideration of this request.

 
Case 1:19-ev-63283-DLE€ Boecument 204 Filed 07/26/21 Page 3 ef 3

KIRKLAND & ELLIS LLP

Hon, Denise L. Cote

July 23, 2021

Page 3
Respectfully submitted,
/s/ Aaron Marks

Aaron Marks, P.C.

cc: All Counsel of Record (via ECF)

 
